Decree of the Surrogate’s Court, Richmond County, directing executors to purchase au annuity for the use and benefit of the appellant in any insurance company under the jurisdiction of the Insurance Department of the State of New York that will sell such an annuity to them, whereas the provision in the will under review directed purchase of an annuity from a specifically named insurance company which has declined an application therefor, in so far as appealed from, unanimously affirmed, with costs to the respondents, payable out of the estate. No opinion. Present — Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ.